Title: From George Washington to William Irvine, 10 July 1782
From: Washington, George
To: Irvine, William


                  
                     Sir,
                     Head-Quarters, Newburgh, July 10th 1782
                  
                  I have been favoured with your Letter of the 16th June, apprizing me of the Disaster that befell the Militia at Sandusky.  I am persuaded you did every thing in your Power to insure them Success.  I cannot but regret the Misfortune & more especially for the Loss of Colo. Crawford, for whom I had a very great Regard. I am, Sir, Your most obt Sert.
                  
               